DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Response to Amendment
The Amendment filed on 06/22/2022 has been entered. 

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, the third conductor is electrically and physically separate from the first and second conductors, and wherein contact surfaces at which the first conductor contacts the third conductor and at which the second conductor contacts the third conductor extend generally perpendicularly to a direction of movement of the third conductor and in combination with the rest of the limitations of the claim.
Regarding Claim 14, the prior art fails to teach, disclose, or suggest, either alone or in combination, the third conductor is arranged between, and in electrical and physical contact with, first and second conductors to define a current conduction path, contact surfaces at which the first conductor contacts the third conductor and at which the second conductor contacts the third conductor extending generally perpendicularly to a direction of movement of the third conductor and in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 06/22/2022 have been fully considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833       


/EDWIN A. LEON/Primary Examiner, Art Unit 2833